¶ 67. ANN WALSH BRADLEY, J.
{dissenting). I believe that those who repeatedly operate a motor vehicle while intoxicated (OWI) should have their record travel with them, no matter where in the country these offenses were committed. For instance, if the defendant had two prior OWI convictions in Illinois and was subsequently arrested in Wisconsin for OWI, the prior Illinois offenses should be counted for sentence enhancement purposes and the defendant should be charged with OWI third offense. I conclude that this is a result that the legislature intended when it. enacted the counting statute, Wis. Stat. § 343.307(1)(d).
¶ 68. I also believe that Wisconsin's "absolute sobriety" law for underage drivers and its Illinois counterpart, called "zero tolerance," are important legislative enactments of public policy. Both provide that it is against the law for persons under the age of 21 to drive if they have consumed even one sip of alcohol— regardless of whether this consumption actually affects their driving or judgment.
¶ 69. I write separately because I conclude that the majority's interpretation of Wis. Stat. § 343.307(1)(d) is in error. The majority concludes that in enacting Wis. Stat. § 343.307(l)(d), the legislature intended to count a prior out-of-state youthful zero tolerance violation the *25same as a prior out-of-state OWI offense for purposes of sentence enhancement. A review of the legislative history reveals a very different legislative intent.
¶ 70. The rationale for the introduction of the legislation can be found in several places in the legislative history and can be succinctly stated as follows: "DOT RATIONALE: . . . Without having the ability to treat out of state OWI convictions as if they had occurred in Wisconsin, we may not be in compliance with the federal requirements."1 In addition, the legislative history reflects an intent to address offenses related to the lower range of alcohol concentration for commercial carriers. Because I conclude that the majority interpretation is at odds with the legislative history and fails to apply a standard canon of statutory construction, I respectfully dissent.
I
¶ 71. As the majority acknowledges, Wis. Stat. § 343.307(l)(d) is a cumbersome statute. Majority op., ¶ 29. In relevant part, that statute provides that when calculating the length of an OWI sentence,2 the court shall count "[cjonvictions under the law of another *26jurisdiction that prohibits a person from. . . using a motor vehicle . . . with an excess or specified range of alcohol concentration ... as those or substantially similar terms are used in that jurisdiction's laws." Wis. Stat. § 343.307(l)(d).
¶ 72. Given that Wis. Stat. § 343.307(1) does not count a violation of Wisconsin's absolute sobriety law, the majority asks whether Wis. Stat. § 343.307(1) "treats a violation of the Illinois 'zero tolerance' laws differently than the way it treats a violation of the Wisconsin 'absolute sobriety' laws in counting offenses for purposes of sentencing." Majority op., ¶ 18. In answering this question, the majority focuses its examination on the statutory term "conviction." Id., ¶¶ 31-53. It concludes that an administrative suspension for a violation of the Illinois zero tolerance law is a "conviction" as that term is used in Wis. Stat. § 343.307(l)(d), and that such a conviction should be counted for enhancing the penalty at sentencing.
¶ 73. The problem with the majority's analysis is that it focuses on only part of the statutory language. It does not separately examine whether the legislature intended the phrase "with an excess or specified range of alcohol concentration" to encompass Illinois zero tolerance violations. If it had examined this additional phrase, it would have reached a different conclusion. Instead, the majority simply concludes that the conduct prohibited under the Illinois law "fall[s] squarely within the prohibited conduct listed in Wis. Stat. § 343.307(l)(d)." Id., ¶ 55.
*27¶ 74. The majority's focus is not surprising, given that the parties focused their arguments on the term "conviction." Neither party advanced any interpretation of the phrase "with an excess or specified range of alcohol concentration." Nevertheless, my review of the legislative history indicates that the legislature intended the phrase "excess or specified range of alcohol concentration" to encompass OWI-related offenses and offenses related to the lower range of alcohol concentration for commercial vehicle operators — not youthful zero-tolerance offenses.
II
¶ 75. The phrase "with an excess or specified range of alcohol concentration" first appeared in the Wisconsin Statutes in 1989. It was introduced by 1989 Wis. Act 105, which significantly amended Wisconsin's driver licensing scheme. Among other changes, the phrase "with an excess or specified range of alcohol concentration" was inserted in Wis. Stat. § 343.307(1) and five other statutes.3
¶ 76. The drafting history reveals that the act was intended to implement the federal Commercial Motor Vehicle Safety Act of 1986. The legislature requested that the Department of Transportation (DOT) draft legislation to accomplish this goal. It appears that the DOT convened an advisory council to evaluate Wisconsin law in light of the Commercial Motor Vehicle Safety Act and to make recommendations.
*28¶ 77. The advisory council identified what it referred to as "the Mattson problem."4 In State v. Mattson, 140 Wis. 2d 24, 409 N.W.2d 138 (Ct. App. 1987), the court of appeals held that a Minnesota drunk driving conviction did not count as a prior conviction because Minnesota's OWI statute was not in strict conformity with Wisconsin's OWI statute. Minnesota's statute included several offenses, such as intoxicated snowmobiling, that were not penalized as OWI offenses in Wisconsin.5 The Mattson holding made it very difficult to count out-of-state OWI offenses as prior convictions, and it appeared to bring Wisconsin law out of compliance with the Commercial Motor Vehicle Safety Act.
¶ 78. The advisory council explained: "Without the Mattson solution, our ability to consider offenses committed in other states could again be challenged. Without having the ability to treat out of state OWI convictions as if they had occurred in Wisconsin, we may not be in compliance with the federal requirements."6 Noncompliance would result in a loss of substantial federal highway funds. Thus, it was imperative to add language which would nullify the effect of Mattson.
¶ 79. Based on the advisory council's recommendations, the DOT drafted proposed legislation. It explained that the proposed legislation "revises the present statutory provisions concerning the counting of prior convictions in other states for operating while intoxicated ('OWI') and certain major traffic offenses" and "would count out-of-state OWI offenses as prior *29offenses even if the other state's law was not completely identical to Wisconsin's law."7 The new legislation would allow convictions under another state's law to be counted "if that law prohibited the same sort of conduct as Wisconsin's law, regardless of technical or minor substantive differences between the two states' laws."8
¶ 80. To accomplish this end, the DOT proposed that the legislature insert the new phrase "with an excess alcohol concentration" in several places throughout the statute. It proposed that this phrase be placed in both Wis. Stat. §§ 343.30(lq)(b)l and 343.305(10)(b) 1, which provided that under certain circumstances, a court was required to suspend or revoke a person's operating privileges. Prior to the 1989 amendments, both of these statutes read: "If a person has a conviction for any offense under a local ordinance in or a state statute of another state which is in conformity with s. 346.63(l)(a) [OWI] or (b) [PAC] or both, that conviction shall count as a prior conviction under this subdivision."
¶ 81. The DOT proposed that Wis. Stat. § 343.30(lq)(b)l be amended to require suspension of operating privileges when a person has:
a conviction for any offense under a local ordinance in conformity with s. 346.63(l)(a) or (b) or both, or under the law of another state that prohibits refusal of alcohol testing or use of a motor vehicle while intoxicated or under the influence of a controlled substance or a compilation thereof, or with an excess alcohol concentration, or under the influence of any drug to a degree *30that renders the person incapable of safely driving, as those or substantially similar terms are defined in that state's laws.9
The DOT proposed that nearly identical language be inserted into Wis. Stat. § 343.305(l0)(b)l.10 In both places, a note from the Office of General Counsel for the DOT explained that "[tjhis language is intended to allow counting of out-of-state OWI-related convictions, notwithstanding [Mattson]."11
¶ 82. At the same time that the DOT proposed the above modifications, it also proposed modifying Wis. Stat. § 343.307(1), the counting statute which is relevant to Carter's case. Prior to the 1989 amendments, this statute provided in part that "convictions for violations under s. 346.63(1), or a local ordinance in conformity therewith or a local ordinance in or a state statute of another state in conformity therewith" would count for sentencing purposes. Wis. Stat. § 343.307 (1987-88). The DOT proposed adding the following language: "convictions under the law of another state that prohibits refusal of alcohol testing or use of a motor vehicle while intoxicated or under the influence of a controlled substance, or a combination thereof, or with an excess alcohol concentration, or under the influence of any drug to a degree that renders the person incapable of safely driving, as those or substantially similar terms are defined in that state's laws."12
¶ 83. Because the proposed language modifying the counting statute is identical to the proposed lan*31guage modifying Wis. Stat. §§ 343.30(lq)(b)l and 343.305(10)(b)l, and because the proposals were contemporaneously made, it appears that the intent underlying the DOT's proposed amendments was the same. I conclude that the intent was to "count out-of-state OWI offenses as prior offenses even if the other state's law was not completely identical to Wisconsin's law."13
¶ 84. The DOT's proposal was sent to the Legislative Reference Bureau (LRB). The LRB retained much of the language that had been proposed by the DOT. However, the LRB modified the phrase "or with an excess alcohol concentration" to "or with an excess or specified range of alcohol concentration" in a draft dated September 28, 1989.14 This change was likewise reflected in the amendments to Wis. Stat. §§343.307(2), 343.30(lq)(b)l, 343.305(10)(b)l, 343.31(2), and 343.315(2),15 and it was passed by the legislature.16
*32¶ 85. There is no explicit explanation for the LRB's addition of the phrase "or specified range" to the proposed amendments. It likely was to reference the new offense created by the legislation for operating a commercial vehicle with a blood alcohol concentration of 0.04-0.08 — a lower blood alcohol concentration than for non-commercial drivers.17 There is no indication whatsoever that the modification of this language was intended to substantively change the DOT's proposal.
¶ 86. Accordingly, it appears that the LRB's intent was the same as the expressed intent of the DOT — to count OWI-related offenses and offenses related to the lower range of alcohol concentration for commercial vehicle operators. The change was necessary for Wisconsin to come into compliance with the federal Commercial Motor Vehicle Safety Act of 1986.
¶ 87. The analysis that the LRB provided for 1989 Wis. Act 105 clearly shows the purpose and goals of the legislation. The purpose was to come into compliance with the federal law pertaining to the safety of commercial motor vehicles. The goals included removing problem drivers from the highways and establishing uniformity. Finally, new offenses were created related to the operation of commercial vehicles:
This bill implements the requirements of the federal commercial motor vehicle safety act of 1986 and estab*33lishes a classified driver license system. The goals of the federal act are to improve driver quality, remove problem drivers from the highways and to establish uniform procedures.... The federal act requires states to establish minimum standards to ensure a uniform national system and to participate in a national information system to exchange information regarding the licensing, suspension or conviction of traffic violations of commercial motor vehicle drivers. . . .
The bill also creates numerous offenses relating to driver licensing and the operation of commercial motor vehicles.18
Accordingly, I conclude that the majority's interpretation is at odds with the legislative history.
Ill
¶ 88. The majority's interpretation also fails to apply a standard canon of statutory construction. When the same phrase is used repeatedly throughout a chapter of the statutes, it is reasonable to deduce that the legislature intended the phrase to have the same meaning each time it appears.19 Bank Mutual v. S.J. Boyer Constr., Inc., 2010 WI 74, ¶ 31, 326 Wis. 2d 521, 785 N.W.2d 462. This is especially true when the phrase was introduced in multiple places of the statutory chapter at the same time, all as part of the same bill. Like the *34legislative history, this rule of statutory construction supports the conclusion that the legislature intended the phrase "excess or specified range of alcohol concentration" to encompass OWI-related offenses and offenses related to the lower range of alcohol concentration for commercial vehicle operators.
¶ 89. In addition to appearing in the counting statute, the phrase "with an excess or specified range of alcohol concentration" now appears in two other statutes: Wis. Stat. § 343.31 and Wis. Stat. § 343.315(2). It is of great import that when it is used in these other statutes, the phrase "excess or specified range of alcohol concentration" is consistently paired with OWI-related offenses and offenses related to the lower range of alcohol concentration for commercial vehicle operators —not youthful zero-tolerance offenses.
¶ 90. Wisconsin Stat. § 343.31 directs the DOT to revoke operating privileges of anyone convicted of certain Wisconsin and out-of-state offenses. Subsection (1) lists Wisconsin convictions warranting revocation, including convictions for operating a motor vehicle while under the influence of an intoxicant, injury by intoxicated operation of vehicle, and injury by operation of a commercial motor vehicle when the person has an alcohol concentration of 0.04 or more but less than 0.08. Subsection (1) does not provide for revocation upon violation of Wisconsin's absolute sobriety law.
¶ 91. Subsection (2) provides that "[t]he department shall revoke the operating privilege of any resident upon receiving notice" of an out-of-state conviction which, "if committed in this state, would have been cause for revocation under this section or for revocation under s. 343.30(lq)." As set forth above, a youthful zero tolerance violation would not have been "cause for revocation under this section." Likewise, a youthful *35zero tolerance violation would not have been cause for revocation under Wis. Stat. § 343.30(lq). Under that statute, revocation is required if the resident has been convicted of OWI, causing injury by intoxicated use of a vehicle, or homicide by intoxicated use of a vehicle.
¶ 92. Similarly, the phrase "with an excess or specified range of alcohol concentration" is found twice within the commercial motor vehicle disqualification statute, Wis. Stat. § 343.315(2). That statute provides that a person shall be disqualified from operating a commercial motor vehicle upon a first conviction of certain offenses. Again, the phrase is paired with OWI-related offenses and offenses related to the lower range of alcohol concentration for commercial vehicle operators — not youthful zero-tolerance offenses.20
*36¶ 93. Along with the legislative history, the legislature's use of this phrase in similar and contemporaneous statutes bolsters the conclusion that the legislature intended the phrase to encompass OWI-related offenses and offenses related to the lower range of alcohol concentration for commercial vehicle operators — not youthful zero tolerance violations. Accordingly, I respectfully dissent.

 See CDL Advisory Council, Draft #3 Resolution of Issues Discussed March 6, 1989, at 7 (June 5, 1989) (on file at the Wisconsin Legislative Reference Bureau, Madison, Wisconsin) [hereinafter CDL Advisory Council Memorandum].


 The Wisconsin Judicial Benchbook explains that "[t]he offense commonly referred to as OWI relates to three (3) separate, but interrelated offenses." Wisconsin Judicial Benchbook: Criminal and Traffic, TR 1-15 (2010). Wisconsin Stat. § 346.63(l)(a) prohibits driving or operating a motor vehicle while under the influence of an intoxicant, controlled substance, controlled substance analog, or any combination that renders a person incapable of safely driving ("OWI"). Wisconsin Stat. *26§ 346.63(l)(am) prohibits driving or operating a motor vehicle with a detectable amount of a restricted controlled substance ("OCS"). Wisconsin Stat. § 346.63(l)(b) prohibits driving or operating a motor vehicle with a prohibited alcohol concentration ("PAC").


 See Wis. Stat. §§343.307(2), 343.30(lq)(b)l, 343.305(10)(b)l, 343.31(2), and 343.315(2)2 (1989-90, as amended by 1989 Wis. Act 105).


 See CDL Advisory Council Memorandum, supra n.1, at 7.


 State v. Mattson, 140 Wis. 2d 24, 29-30, 409 N.W.2d 138 (Ct. App. 1987).


 CDL Advisory Council Memorandum, supra n.1, at 7.


 Wisconsin Department of Transportation, Wisconsin Motor Carrier Safety Act Draft #4, at 2 (August 18, 1989) (on file at the Wisconsin Legislative Reference Bureau, Madison, Wisconsin) [hereinafter DOT Draft].


 Id.


 Id. at 77-78 (emphasis added).


 In the draft of Wis. Stat. § 343.305(10)(b)l, the word "combination" is used instead of "compilation."


 DOT Draft, supra n.7, at 78, 87.


 Id. at 88-89 (emphasis added).


 See id. at 2.


 See Preliminary Draft of 1989 Wis. Act 105, at 65 (Sept. 28, 1989) (emphasis added) (on file at the Wisconsin Legislative Reference Bureau, Madison, Wisconsin).


 Wisconsin Stat. §343.307(2) is the counterpart to the counting statute interpreted today. It comes into play when the offender's current offense is for refusal to take a test rather than OWI. Wisconsin Stat. §§ 343.30(lq)(b) and 343.305(10)(b)l, discussed above, provide that under certain circumstances a court must suspend or revoke a person's operating license. Wisconsin Stat. 343.31(2) provides that under certain circumstances the DOT (rather than a court) must suspend or revoke a person's operating license. Finally, Wis. Stat. § 343.315(2), discussed below, provides that a person shall be disqualified from operating a commercial motor vehicle for a period of time upon conviction of certain offenses.


 See 1989 Wis. Act 105.


 To bring Wisconsin into compliance with the Commercial Motor Vehicle Safety Act, Wisconsin was required to lower the range of alcohol concentration permitted for commercial motor vehicle operators. The council explained: "Regulations implementing the [Commercial Motor Vehicle Safety Act] require a .04 BAC standard for commercial driver licensees." Policy Recommendations for Implementing the Commercial Motor Vehicle Safety Act, at 4 (June 30,1989) (on file at the Wisconsin Legislative Reference Bureau, Madison, Wisconsin).


 Analysis by the Legislative Reference Bureau, at 4 (on file at the Wisconsin Legislative Reference Bureau, Madison, Wisconsin).


 The Legislative Reference Bureau has provided the following guidance when drafting legislation: "[Legislative style should avoid variation in sentence form and should use identical words for the expression of identical ideas to the point of monotony." Legislative Reference Bureau, Wisconsin Bill Drafting Manual 2011-2012 § 2.01(15)(a) (rev. ed. 2010).


 Wisconsin Stat. § 343.315(2)(a)2 mandates disqualification from operating a commercial motor vehicle upon conviction under two Wisconsin statutes, Wis. Stat. §§ 346.63(l)(b) and (5)(a). Those two statutes prohibit operating a vehicle with a prohibited alcohol concentration and operating a commercial motor vehicle with a range of blood alcohol concentration between 0.04 and 0.08. Wis. Stat. § 343.315(2)(a)2 also mandates disqualification upon conviction of "the law of another jurisdiction prohibiting driving or operating a commercial motor vehicle while the person's alcohol concentration is 0.04 or more or with an excess or specified range of alcohol concentration, as those or substantially similar terms are used in that jurisdiction's laws."
Wisconsin Stat. 343.315(2)(a)6 mandates disqualification upon conviction under four Wisconsin statutes, Wis. Stat. §§ 346.63(2), 346.63(6), 940.09(1) and 940.25. Those four statutes make it unlawful for any person to cause injury to another by operation of a vehicle while under the influence of an intoxicant, controlled substance, or drug, or while operating with a prohibited alcohol content. Wisconsin Stat. 343.315(2)(a)6 mandates disqualification upon conviction of *36"the law of another jurisdiction prohibiting causing or inflicting injury, great bodily harm or death through use of a motor vehicle while intoxicated or under the influence of alcohol... or with an alcohol concentration of 0.04 or more or with an excess or specified range of alcohol concentration . . .as those or substantially similar terms are used in that jurisdiction's laws."